'WiNBORNE, J.
The sole question presented for decision is whether the court had the power, in its discretion, and under facts of record, to allow the summons to be amended by affixing thereto the signature of the clerk. The applicable statute and the decisions of this Court answer “Yes.” G. S., 1-163, formerly C. S., 547, and Henderson v. Graham, 84 N. C., 496; Jackson v. McLean, 90 N. C., 64; Hooker v. Forbes, 202 N. C., 364, 162 S. E., 903. Compare Redmond v. Mullenax, 113 N. C., 505, 18 S. E., 708.
"While plaintiff alleges in the complaint that the judgment sued on is not barred by the statute of limitations, there is yet no plea of such statute, and the question is not now before the Court. Any debate, therefore, as to whether the amendment relates to date of summons or to date of amendment would be dicta, and no decision is made on the subject.
The judgment below is
Affirmed.